                                   UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF OREGON


         In re:                                          Case No. 19-34037-pcm12

                  ERIC L. SILVA,                         NOTICE OF HEARING

                               Debtor.


              YOU ARE NOTIFIED THAT A HEARING at which testimony will not be received,
         WILL BE HELD AS FOLLOWS:

                   DEBTOR’S MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,
                   PAYROLL TAXES, AND WORKERS’ COMPENSATION PREMIUMS (the “Motion),

                WILL BE HELD in Courtroom #1 at the U.S. Bankruptcy Court located at 1050 SW
         Sixth Ave., #700, Portland, OR 97204 on November 6th at 2:00 p.m.

                OUT OF TOWN parties wishing to appear at the hearing by telephone may call the Toll
         Free Call-In No. (888) 684-8852; Access Code: 1238244. See attached Court's LBF 888
         (Telephone Hearing Requirements). Each participant must comply with each hearing
         requirement listed on LBF 888. Note: If you have problems connecting, call the court at (503)
         326-1500.

                A copy of the Motion was served on all participants of the Court’s Case
         Management/Electronic Case File system on November 5, 2019. If you wish to obtain an
         additional copy of the Motion please contact Debtor’s counsel, Nicholas J. Henderson,
         Motschenbacher & Blattner LLP, 117 SW Taylor Street, Suite 300, Portland, OR 97204, phone:
         (503) 417-0500, or e-mail: nhenderson@portlaw.com.


Page 1 of 2       NOTICE OF HEARING                                                  MOTSCHENBACHER & BLATTNER LLP
                                                                                       117 SW Taylor Street, Suite 300
{00315506:1}                                                                               Portland, Oregon 97204
                                                                                            Phone: 503-417-0500
                                                                                             Fax: 503-417-0501
                                                                                             www.portlaw.com

                              Case 19-34037-pcm12        Doc 14    Filed 11/05/19
                        TELEPHONE HEARING REQUIREMENTS

1.    You must call in and connect to the telephone hearing line or personally appear in the
      judge’s courtroom no later than your scheduled hearing time. The court will not call
      you.

2.    You may be asked to call again from another phone if your connection is weak or
      creates static or disruptive noise.

3.    Please mute your phone when you are not speaking. If you do not have a mute
      function on your phone, press *6 to mute and *6 again to unmute if you need to speak.
      Do not put the court on hold if it will result in music or other noise. If available, set the
      phone to "Do Not Disturb" so it will not ring during the hearing.

4.    When it is time for you to speak, take your phone off the “speaker” option or headset
      to minimize background noise and improve sound quality. Position the telephone to
      minimize paper rustling. Do not use a keyboard or talk with others in the room. Be
      aware that telephone hearings may be amplified throughout the courtroom.

5.    Do not announce your presence until the court calls your case. Simply stay on the line,
      even if there is only silence, until the judge starts the hearings, and then continue to
      listen quietly until your case is called.

6.    Whenever speaking, first identify yourself. When the court calls your case, it’s helpful
      if the moving party speaks first to avoid multiple parties speaking at the same time.

7.    Be on time. The judge may handle late calls the same as a late appearance in the
      courtroom.


                                                                  Clerk, U.S. Bankruptcy Court




888 (12/1/13)


                     Case 19-34037-pcm12         Doc 14     Filed 11/05/19
         Nicholas J Henderson, OSB #074027
         Troy G. Sexton, OSB #115184
         Motschenbacher & Blattner LLP
         117 SW Taylor St., Ste. 300
         Portland, OR 97204
         Phone: 503-417-0508
         Fax: 503-417-0528
         nhenderson@portlaw.com
         tsexton@portlaw.com

                   Of Proposed Attorneys for Debtor-in-Possession




                                   IN THE UNITED STATES BANKRUPTCY COURT

                                            FOR THE DISTRICT OF OREGON

                                                            Case No. 19-34037-pcm12
         In re:
                                                            MOTION FOR AUTHORITY TO PAY
                   ERIC L. SILVA,                           PREPETITION PAYROLL, PAYROLL
                                                            TAXES, AND WORKERS'
                                  Debtor.                   COMPENSATION PREMIUMS

                                                            Expedited Hearing Requested

                   The Debtor Eric L. Silva ("Debtor"), requests entry of an order authorizing the Debtor to pay

         prepetition payroll, payroll taxes, employee health insurance premiums and workers' compensation

         insurance premiums and all other employee expenses associated with its current payroll (for the

         period October 1, 2019 through October 31, 2019) on its next regularly scheduled payday (November

         12, 2019) and in support, represents and states:

                   1.     On October 31, 2019, the Debtor commenced a reorganization case by the filing of a

         voluntary petition under Chapter 12 of the United States Bankruptcy Code (the "Code").

                   2.     Pursuant to Section 1203 of the Code, the Debtor is continuing in possession of his

         property and is operating and managing his business as a Debtor-in-Possession.

Page 1 of 5       MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,                        MOTSCHENBACHER & BLATTNER LLP
                                                                                            117 SW Taylor Street, Suite 300
{00314103:1}
                  PAYROLL TAXES, AND WORKERS' COMPENSATION PREMIUMS                             Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                                Case 19-34037-pcm12          Doc 14    Filed 11/05/19
                3.      Debtor seeks authority to pay any prepetition wages, commissions, other

         compensation, vacation and paid leave, federal and state withholding taxes, payroll taxes, and all

         other employee benefits that the Debtor pays in the ordinary course of business. Debtor also seeks

         authority to honor prepetition checks for wages, commissions, payroll taxes, employee health

         insurance premiums and workers' compensation insurance premiums which may not have cleared the

         bank by the Petition date.

                4.      In the case of wages, commissions, federal and state withholding taxes, and payroll

         taxes, Debtor requests authority to pay these amounts on the next regularly scheduled payroll, which

         is November 12, 2019. Attached hereto as Exhibit 1 to the proposed form of Order granting this

         motion (Exhibit A) are the amount of wages and commissions per employee which Debtor seeks

         authority to pay. The amounts that Debtor requests authority to pay is limited to the priority amount

         of 11 USC § 507(a), and is limited to the current pay period October 1, 2019 through October 31,

         2019. With respect to other compensation, vacation and paid leave and all other employee benefits,

         Debtor requests authority to pay these amounts in the ordinary course of business.

                5.      Pursuant to Code Sections 507(a)(4), 507(a)(5), and 105, and the judicially recognized

         "necessity of payment doctrine," Debtor requests authority to pay any prepetition wages,

         commissions, other compensation, vacation and paid leave, federal and state withholding taxes,

         payroll taxes, contributions to employee-benefit plans, and all other employee benefits that the

         Debtor pays in the ordinary course of business.

                6.      Gross Wages and commissions for the November 12, 2019 payday is approximately

         $14,800.00. The amount due for the pay period for other payroll obligations and all associated payroll

         taxes for the November 12, 2019 payday is estimated to be not more than $2,000. The total amount of

         Debtor’s request is $16,800.

Page 2 of 5    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,                         MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
{00314103:1}
               PAYROLL TAXES, AND WORKERS' COMPENSATION PREMIUMS                              Portland, Oregon 97204
                                                                                               Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com

                              Case 19-34037-pcm12          Doc 14     Filed 11/05/19
                                                     ARGUMENT

                As the Court stated in In re Ionosphere Clubs, Inc., 98 B.R. 174 (Bankr. S.D.N.Y. 1989), "the

         paramount policy and goal of Chapter 11, to which all other bankruptcy policies are subordinated, is

         the rehabilitation of the Debtor. This policy was clearly articulated by the United States Supreme

         Court in NLRB v. Bildisco and Bildisco, 465 U.S. 513, 104 S.Ct. 1188, 79 L.Ed. 2d 482 (1984) when

         the Court stated, 'the fundamental purpose of reorganization is to prevent the debtor from going into

         liquidation, with an attendant loss of jobs and possible misuse of economic resources.'" In re

         Ionosphere at 176-177 (citations omitted). The Ionosphere Court went on to note that "Section 105

         may indeed empower the Bankruptcy Courts to authorize the immediate payment of prepetition

         claims when essential to the survival of a debtor." Id. at 177; see also In re Baldwin United Corp.,

         765 F.2d 343, 348 (2d Cir. 1985).

                Like the Court in Ionosphere, the Bankruptcy Court in In re Chateaugay Corp., 80 B.R. 279

         (S.D.N.Y. 1987), authorized the Debtor to pay certain prepetition wages, salaries, reimbursement

         expenses and employment benefits, as well as certain workers compensation obligations, which

         claims totaled in excess of $250 million. A group of similarly situated creditors (who the debtor did

         not seek authorization to pay) attacked the Court's order on grounds that such selective payments

         violated Section 507 of the Code. On appeal, the District Court rejected this argument and explained:

                        "A rigid application of the priorities of §507 would be inconsistent with the
                        fundamental purpose of reorganization and of the Act's grant of equity powers
                        to bankruptcy courts, which is to create a flexible mechanism that will permit
                        the greatest likelihood of survival of the debtor and payment of creditors in full
                        or at least proportionately."

                The District Court thus upheld the Bankruptcy Court's order, which had concluded that if

         sound business judgment exists to pay certain prepetition claims, and the payments serve to preserve

         and maximize the value of the debtor's estate, the Court should authorize the payments. Id. at 282.

Page 3 of 5    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,                          MOTSCHENBACHER & BLATTNER LLP
                                                                                           117 SW Taylor Street, Suite 300
{00314103:1}
               PAYROLL TAXES, AND WORKERS' COMPENSATION PREMIUMS                               Portland, Oregon 97204
                                                                                                Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com

                              Case 19-34037-pcm12          Doc 14     Filed 11/05/19
                In In re Gulf Air, Inc., 112 B.R. 152 (Bankr. W.D. La. 1989), the Court applied the "necessity

         of payment" doctrine and authorized the debtor to pay certain prepetition employee claims. In Gulf

         Air, the debtor (a charter air carrier) sought authority to pay all prepetition amounts owed to salaried

         and hourly employees, and flight crew members, including their prepetition expenses. Furthermore,

         the debtor sought authority to pay prepetition health and life insurance premiums for employees and

         their dependents, in addition to workers' compensation.

                The debtor in that case asserted that the success of the reorganization was dependent upon

         continued employment of its skilled employees. Without immediate payment to the employees, the

         employees would cease working, thereby leaving the debtor incapable of operating. The Court

         determined that the immediate payment of the employee claims was in the best interest of the debtor

         and its estate, and authorized the debtor to pay the prepetition employee claims.

                Debtor owns and operates a dairy cattle farm in Beaver, Oregon and currently employs about

         six employees. Debtor breeds and sells cows for dairy production. Debtor has long-time customer

         relationships for purchase of its production. If Debtor is unable to pay its employees, the employees

         will suffer hardship and likely cease working. If Debtor fails to maintain its relationship with its core

         buyers and fails to fulfill its pending orders, it will lose goodwill with its customers and likely lose

         substantial amounts of business. The loss of the revenue stream from those sources would inhibit a

         successful reorganization and devalue the estate significantly.

                Allowing Debtor to pay its employees' prepetition claims is necessary to both preserve the

         value of the estate and to put Debtor in a position in which its can successfully reorganize.

         ///

         ///

         ///

Page 4 of 5    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,                            MOTSCHENBACHER & BLATTNER LLP
                                                                                             117 SW Taylor Street, Suite 300
{00314103:1}
               PAYROLL TAXES, AND WORKERS' COMPENSATION PREMIUMS                                 Portland, Oregon 97204
                                                                                                  Phone: 503-417-0500
                                                                                                   Fax: 503-417-0501
                                                                                                   www.portlaw.com

                               Case 19-34037-pcm12           Doc 14     Filed 11/05/19
                WHEREFORE, Debtor respectfully requests that this Court enter an order allowing Debtor to

         pay the payroll and other payroll related items referred to herein.



         DATED: November 5, 2019


                                                     MOTSCHENBACHER & BLATTNER LLP

                                                     By:/s/Nicholas J. Henderson
                                                       Nicholas J. Henderson, OSB #074027
                                                       Troy G. Sexton, OSB #115184
                                                       Of Proposed Attorneys for Debtor-in-Possession




Page 5 of 5    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,                         MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
{00314103:1}
               PAYROLL TAXES, AND WORKERS' COMPENSATION PREMIUMS                              Portland, Oregon 97204
                                                                                               Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com

                               Case 19-34037-pcm12          Doc 14     Filed 11/05/19
                                EXHIBIT A

                            PROPOSED ORDER




{00314103:1}
               Case 19-34037-pcm12   Doc 14   Filed 11/05/19
                                 IN THE UNITED STATES BANKRUPTCY COURT

                                           FOR THE DISTRICT OF OREGON

                                                      Case No. 19-34037-pcm12
         In re:
                                                      ORDER GRANTING MOTION FOR
                   ERIC L. SILVA,                     AUTHORITY TO PAY PREPETITION
                                                      PAYROLL, PAYROLL TAXES, AND
                                 Debtor.              WORKERS’ COMPENSATION
                                                      PREMIUMS

                   THIS MATTER having come before the Court upon Debtor, Eric L. Silva’s (“Debtor”),

         Motion for Authority to Pay Prepetition Payroll, Payroll Taxes, and Workers’ Compensation

         Premiums [Dkt. ____] (the “Payroll Motion”) filed by the Debtor and the matter having come before

         the Court for hearing and the Court being duly advised in the premises and finding good cause

         therefore;

         ///

         ///

         ///
Page 1 of 2       ORDER GRANTING MOTION FOR PREPETITION AUTHORITY TO PAY              MOTSCHENBACHER & BLATTNER LLP
                                                                                        117 SW Taylor Street, Suite 300
                  PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE HEALTH
{00314103:1}                                                                                Portland, Oregon 97204
                  INSURANCE PREMIUMS AND WORKERS’ COMPENSATION PREMIUMS                      Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com

                               Case 19-34037-pcm12       Doc 14     Filed 11/05/19
                 NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

                 1)     The Debtor’s Payroll Motion is GRANTED; and

                 2)     The Debtor is authorized to pay prepetition payroll, payroll taxes, and workers'

         compensation insurance premiums and all other employee expenses associated with its current

         payroll (for the period October 1, 2019 through October 31, 2019) on its next regularly scheduled

         payday (November 12, 2019).

                                                          ###

                 I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

         PRESENTED BY:

         MOTSCHENBACHER & BLATTNER LLP

         By:/s/Nicholas J. Henderson
           Nicholas J. Henderson, OSB #074027
           Troy G. Sexton, OSB #115184
           Of Proposed Attorneys for
            Debtor-in-Possession




         First Class Mail:                                  Electronic Mail:

         None.                                              The foregoing was served on all CM/ECF
                                                            participants through the Court's Case
                                                            Management/Electronic Case File system.




Page 2 of 2    ORDER GRANTING MOTION FOR PREPETITION AUTHORITY TO PAY                   MOTSCHENBACHER & BLATTNER LLP
                                                                                          117 SW Taylor Street, Suite 300
               PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE HEALTH
{00314103:1}                                                                                  Portland, Oregon 97204
               INSURANCE PREMIUMS AND WORKERS’ COMPENSATION PREMIUMS                           Phone: 503-417-0500
                                                                                                Fax: 503-417-0501
                                                                                                www.portlaw.com

                              Case 19-34037-pcm12          Doc 14    Filed 11/05/19
                                EXHIBIT 1

                           PAYROLL AMOUNTS




{00314103:1}
               Case 19-34037-pcm12   Doc 14   Filed 11/05/19
In re: Eric L. Silva
Bank. Case No. 19-34037-pcm12




                                                                   EXHIBIT 1
                                                               PAYROLL AMOUNTS

                                              Gross                Total
                                              Wages    Employee   Accrued
                                  Emp.                           Vacation    Claim     Priority              Available
                                             Owed as     Taxes
                                  Initial                           as of    Amt.       Amt.                 Vacation
                                                of     Withheld
                                             10/31/19             10/31/19
                               J.O           $2,980.00   $469.00   $687.69 $3,667.69 $3,667.69                  $687.69
                               J.C.          $2,740.00   $421.00   $632.31 $3,372.31 $3,372.31                  $632.31
                               P.M.          $2,160.00   $306.00   $498.46 $2,658.46 $2,658.46                  $498.46
                               P.C.          $2,200.00   $314.00   $507.69 $2,707.69 $2,707.69                  $507.69
                               C.R.          $2,200.00   $314.00   $507.69 $2,707.69 $2,707.69                  $507.69
                               E.E.          $2,200.00   $314.00   $507.69 $2,707.69 $2,707.69                  $507.69
                               Totals       $14,480.00 $2,138.00 $3,341.54 $17,821.54 $17,821.54              $3,341.54




               * Employment taxes withheld are estimated based on historical data. The employer's share of employment withholdings and workers
               compensation premiums is estimated to be $3,400.




{00314099:1}


                                                 Case 19-34037-pcm12        Doc 14     Filed 11/05/19
